SAUNDERS, J.,
dissents and assigns written reasons.
|,In my view, the pivotal issue before us is whether plaintiffs overriding royalty interests burdened Block “T” Operating’s interests. Plaintiffs point to no evidence in the record that proves that their interests are mutually exclusive from those of Block “T” Operating.
Clearly, an issue of fact exists as to the effect of paying plaintiffs’ overriding royalty interests. Whether plaintiffs’ overriding royalty interests burden Block “T” Operating’s or any working interest holder’s interest is determinate of whether the public records doctrine is applicable. If plaintiffs’ interests have no effect on Block “T” Operating’s interests, then who recorded their real right first is irrelevant. Conversely, if plaintiffs’ overriding royalty interests affect Block “T” Operating’s interests, then who recorded their real right first is dispositive between them.
As such, I would find that a material fact exists on this issue and reverse the trial court’s grant of plaintiffs’ motion for summary judgment. Further, I would order that all entities having a working interest in the wells be joined in the litigation.